Per Curiam. The petitioner Gerland Lee Gass was found guilty by a jury of the offense of conspiracy to deliver a controlled substance, cocaine, and sentenced to thirty years imprisonment in the Arkansas Department of Correction. A fine of $15,000 was also imposed. The Court of Appeals affirmed. Gass v. State, 17 Ark. App. 176, 706 S.W.2d 396 (1986). He now seeks post-conviction relief pursuant to Criminal Procedure Rule 37.  Rule 37.2(c) provides that a petition claiming relief under the rule must be filed within three years of the date of entry of judgment, unless some ground for relief would render the judgment for conviction absolutely void. The judgment and commitment in petitioner’s case were entered on November 9, 1984. Petitioner contends that the three year period should be figured from the date the Court of Appeals affirmed his conviction, but this is not a correct reading of the rule. See Collins v. State, 271 Ark. 825, 611 S.W.2d 182 (1981). As petitioner has alleged only that his attorney was ineffective at trial, an allegation which is not sufficient to void a judgment absolutely, the petition is dismissed. Petition dismissed.